ON MOTION FOR REHEARING.
In Southern Railway Co. v. Edwards, (supra), it appears from the record that in paragraph 11 of the petition the plaintiff alleged "that the defendant [non-resident] company was guilty of the following acts of negligence which brought about the injury to petitioner." Then followed subparagraphs a, b, c, d, and e, which enumerated the acts of negligence charged against the non-resident railway company. Subparagraph f stated that the defendant company was negligent "in not providing said engine with an engineer who was careful and prudent and who would not have permitted said tender to be thus overloaded." Paragraph 12 alleged "that the engineer operating the engine . . wasjointly and severally liable with the said Southern Railway Company in the *Page 182 
injury of your petitioner; for that said engineer superintended the loading of said tender with coal and operated said engine at the time it ran by your petitioner and injured him." (Italics ours.) Paragraph 13 alleged "that said Thomas Russell [engineer] was guilty of the following acts of negligence whereby said injury was done to petitioner," and then recited in subparagraphs a, b, and c certain alleged acts of negligence charged against the engineer. Paragraph 15 alleged "that by reason of the aforesaid conduct the Southern Railway Company and the said Thomas Russell have injured and damaged your petitioner in the sum of ten thousand dollars, for which they are liable." It is clearer to our minds to say that this petition in the Edwards
case set forth a joint cause of action against both defendants, and a distinct and separate cause of action against the non-resident as well as the resident defendant. Each defendant's separate acts of negligence are segregated in separate paragraphs, and such acts are charged to each alone, and the joint acts of negligence are segregated in a separate paragraph and are charged to both defendants jointly. It must be borne in mind that the non-resident defendant, being a corporation, acted only through its agents. Therefore the negligent acts of the engineer within the scope of his employment were not only his personal acts of negligence for which he was personally liable, but were also the negligent acts of the defendant corporation for which it was likewise liable. These negligent acts of the engineer coincided exactly with the negligent acts of the defendant corporation, and were in fact the same acts of negligence; however, the act of the corporation in hiring this incompetent engineer was not the act of the engineer; therefore the allegation in subparagraph f of paragraph 11 of the petition, charging negligence to the company "in not providing said engine with an engineer who was careful and prudent and who would not have permitted said tender to be thus overloaded," constituted a statement of a separate cause of action against the non-resident defendant company, and one in which the engineer did not join or participate. Therefore the petition could not have set forth a cause of action based alone on the joint, concurrent negligence of the resident and non-resident defendants.
In Armour  Co. v. Bowden, supra, on examination of the original record, it is found that the petition alleged in paragraph 3: *Page 183 
"That defendants have injured and damaged plaintiffindividually and jointly in the sum of $5000, by reason of facts hereinafter set forth." (Italics ours.) In paragraph 17 it was alleged that the resident defendant, Bowden, was negligent in certain particulars which were specifically set forth in subparagraphs. Paragraph 18 alleged that the non-resident defendant was negligent in certain particulars which were set forth in subparagraphs, and then alleged: "And both defendants herein were negligent in failing to give plaintiff notice or warning that said sausage was poisonous and dangerous for human food before selling the same to him." In that case there was no express allegation in the petition that the plaintiff was exercising its option to proceed upon a joint cause of action alone. On the contrary, the pleadings expressly said that he was seeking a judgment against both resident and non-resident defendants, individually and jointly, and in separate paragraphs undertook to say what individual acts of negligence, what facts, constituted his cause of action; and the court in that case seems to have said that as to the individual non-resident defendant the acts of negligence set forth showed preliminary facts which, if true, warranted the plaintiff's conclusion (the ultimate fact) that he was entitled to recover against the non-resident defendant, irrespectively of any concurrent or non-concurrent acts of negligence on the part of the resident defendant; and thus the plaintiff in his pleading set forth a separate cause of action and presented for judicial determination the question of separate liability of the non-resident defendant. It seems to us that in that case the plaintiff exercised his option, and his pleading presented for judicial determination the question of both joint and separate individual liability of the resident and non-resident defendants. In the instant case, the plaintiff, it seems to us, was undertaking to exercise his option and to present by his pleading, for judicial determination, a cause of action based alone upon joint, concurrent acts of negligence giving rise to a cause of action against both of the defendants jointly. Paragraph 22 of the petition is in part as follows: "Petitioner alleges that the following acts of gross negligence of the defendant Mrs. Cannon, and the following acts of negligence of the defendant General Motors Sales Corporation, concurred to produce, and were the proximate cause of, the death of petitioner's mother." This part of paragraph 22 is then followed by allegations of the acts *Page 184 
of negligence of the resident defendant, Mrs. Cannon, which are specifically set forth in subparagraphs. Then immediately following, in the same paragraph (22), are allegations of the acts of negligence of the non-resident defendant, General Motors Sales Corporation, which are likewise set forth in subparagraphs. Notwithstanding the express allegations in paragraph 22 that the plaintiff is endeavoring to exercise his option of basing his suit solely on joint, concurrent negligence, he nevertheless further alleges in paragraph 23: "As the sole proximate result of the negligence of the defendant corporation and the gross negligence of the defendant Mrs. May W. Cannon, as aforesaid, petitioner's mother was killed." Thus the petition in effect alleges that the concurrent negligence of both defendants was the sole proximate cause of the death of the plaintiff's mother. It might be here said that none of the negligent acts alleged against the non-resident defendant was of such a character that it set forth a cause of action which excluded the resident defendant, as was true of subparagraph f of paragraph 11 of the petition in Southern Railway Co. v. Edwards, supra. If paragraphs 22 and 23 in the instant case (conceding but not deciding that the alleged acts of negligence are actionable) do not sufficiently allege that the plaintiff is exercising his option to base his suit solely on a joint cause of action, and if he has not done so by these allegations, it is difficult for us to understand how he must plead in order to exercise this option to sue the defendants jointly and base his cause of action alone on the joint concurrent negligence of both resident and non-resident defendants.
Rehearing denied. Guerry, J., concurs. Broyles, C. J.,dissents.